937 So.2d 1135 (2006)
Jackie WILLIAMS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-2044.
District Court of Appeal of Florida, First District.
August 10, 2006.
Jackie Williams, pro se, Petitioner.
Charlie Crist, Attorney General, and Alan R. Dakan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Jackie Williams timely seeks a belated appeal of a February 22, 2006, judgment and sentence in Escambia County Circuit Court case numbers 04-2642CFA and 04-3643CFA. Upon consideration of her trial counsel's admission that he failed to file a notice of appeal despite petitioner's timely request that he do so, the petition for belated appeal is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent her on appeal.
KAHN, C.J., BARFIELD, and ALLEN, JJ., concur.